Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response the amendment filed on 12/22/2020.
Claims 1-2, 4-6, 8, 10, 12-16 are pending.  Applicant has amended claims 1, 4, cancelled claims 3, 7, 9, 11 and added new claims 14-16. 

Claim Objections
Claims 5 and 14 are objected to because of the following informalities:
           Claim 5 and 14 recites “polymer”, however, the Claims are directed to “fluoropolymers”. 
It is suggested to amend “polymer” to “fluoropolymers” in line 1 in each claim 5 and 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12-13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 2 recites “the ligand compound”.  There is insufficient antecedent basis for this limitation in the claim.
The term “ligand” was introduced in claim 2, but nothing on “ligand compound”.
Claims 12, 13, 15 and 16 recites “wherein one obtained by….”. However, it is unclear what “one” is referred to, e.g. the heterogenous catalyst as whole, the insoluble catalyst support, etc.  The examiner interprets “one” as insoluble catalyst support. Clarification is requested.
Further Claims 12-13, 15 and 16 recites “any one or more selected from the group consisting of alumina, clay, carbon and silica is preferably used as support”.  It is noted that examples and preferences lead to confusion over the intended scope of a claim.  It is not clear whether the claimed narrower range (“preferably”) is limitation.  The examiner interprets the claimed limitations while “support” would be required in the claim, “one or more selected from the group consisting of alumina, clay, carbon, and silica” being support is not required. Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Marston et al. (US 5,155,261, previously cited reference) in view of Motomura et al. (JP2000-331693, machine translation, previously cited reference) and in further view of D’Agostino et al (US Patent No.: 6,387,964 B1) . 
Regarding claims 1 and 4, Marston teaches a catalytic process for carbonylation of methanol to produce acetic acid; wherein, there is a heterogeneous-supported catalyst comprising rhodium complex ion, which is formed from carbon monoxide, methyl iodide, and Rhodium Chloride trihydrate i.e. RhCl3*3H2O (Marston, Abstract, Col. 7 Ln. 55-69, Col. 8, Ln. 1-5). 
Further, Marston teaches the catalyst composition has a support comprising quaternized pyridine groups, present as poly(4-vinylpyridine) (Marston, Col. 7, Ln. 58-61) or a copolymer comprising pyridine moieties (Marston, Col. 5, Ln. 43-60). The polymer support is insoluble (Marston, abstract, Col. 8, Ln. 40-45). Martson teaches polymers which contain pyridine or pyridyl, groups to support the rhodium metal and which exhibit these same or similar desirable properties are suitable for use in catalyst as described Martson above (col.5 lines 7-11)
Further Marston teaches divinylbenzene is present as a crosslinker (Marston, claim 5, Col. 4, Ln. 23-26).
However, Marston does not explicitly teach the catalyst support comprises a fluoropolymer with vinylpyridine moieties grafted onto the fluoropolymer wherein the fluoropolymer is PFA (perfluoroalkoxy), as presently claimed. 
With respect to the difference Motomura teaches an anion-exchange resin composition which is complexed to a catalyst composition (Motomura, [0018], [0019]); wherein, there is a 
Marston and Motomura are analogous art as they are drawn to polymer-supported catalyst compositions, it would therefore be obvious to one of ordinary skill in the art before the effective filing date of applicant invention to modify the catalyst of Martson to add support that includes fluoropolymer (i.e PTFE) with vinylpyridine moieties grafted onto the fluoropolymer of Motomura which provides reduction of a cost of catalyst included in an electrode, improving energy efficiency as taught by Motomura (paragraph 0003). 
Motomura teaches fluoropolymer-based substrate(i.e. support) onto which a vinylpyridine moiety is grafted through radiation initiated process (Motomura, [0013], claim 1, claim 2) and further teaches fluoropolymer may be PTFE but does not explicitly disclose or suggest fluoropolymer is perfluoroalkoxy (PFA).
However, D’Agostino suggest monomer, i.e. vinylpyridine, grafted onto a polymer, in particular to fluorinated polymer such as perfluoroalkoxy (PFA) and/or polytetrafluoroethylene (PTEF) which may be used as non-ionic exchange membrane or ionic-exchange membrane (Col.1 lines 12-17, Col.3 lines 36-61, Col.4 lines 1-7,claims 2-4).
Given that D’Agostino suggest to use vinylpyridine grafted onto fluoropolymer such as  perfluoroalkoxy and/or polytetrafluoroethylene while Motomura suggest fluoropolymer-based substrate onto which a vinylpyridine moiety is grafted through radiation initiated process, therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to use the perfluoroalkoxy (PFA)  or PFA and PTFE mixture as fluoropolymer substrate of  D’Agostino with Motomura and Martson catalyst which provides high quality grafted polymers in terms of uniformity of the graft throughout the polymer and provides improved 
Further regarding claims 1 and 4, notwithstanding the method steps taught by Marston in view of Motomura and D’Agostino, the process limitations of the instant claims are not considered to provide any structural definition over the prior art references . Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Marston in view of Motomura and D’Agostino and meets the requirements of the claimed product, Marston in view of Motomura and D’Agostino clearly meets the requirements of the present claim.

Claims 2, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marston in view of Motomura  in view of D’Agostino and further in view of Hegazy et al. (NPL: “Radiation Initiated Grafting onto Fluoropolymers for Membrane Preparation II”, Radiat. Phys. Chem. Vol.33, No. 6, pages 539-543, 1989, previously cited reference). 
Regarding claim 2, Marston in view of Motomura and D’Agostino teaches a heterogeneous catalyst for producing acetic acid by carbonylation of methanol wherein rhodium complex ion is ionically bonded to an insoluble catalyst support where support includes the claims 1 and 4 above.
Further, Marston teaches a monomer solution containing 10 g of 4-vinylpyridine is added to 300mL of an aqueous solvent (example 14). 
However, Marston in view of Motomura and D’Agostino does not explicitly disclose vinylpyridine is diluted in a solvent to a concentration of 20-70 wt. %, adding Mohr’s salt as a polymerization inhibitor and the gamma radiation is Cobalt gamma radiation, as presently claimed. 
With respect to the difference, Hegazy teaches a method for grafting monomers, including 4-vinylpyridine, onto a fluoro-containing polymer (i.e polytetrafluoroethylene) substrate (Hegazy, pg. 539, “Introduction” & pg. 540-541, “Results and Discussion”); wherein, the grafting is initiated by Cobalt-60 gamma rays (Hegazy, pg. 540 “Experimental”). 
Further, Hegazy teaches Mohr’s salt (ammonium ferrous sulfate) is present in the solvent at 0.05 wt. % (Hegazy, pg. 540, “Results and Discussion”). 
As Hegazy expressly teaches, the grafting by Cobalt-60 gamma rays would allow for grafting of monomer radicals onto the fluoro-containing polymer (i.e., PTFE) substrate (Hegazy, pg. 540, “Results and Discussion”, Fig. 2), while Mohr’s salt is present during the grafting process in order to inhibit homopolymerization of the vinylpyridine, so that vinylpyridine is more effectively grafted to the PTFE substrate.  
Marston in view of Motomura and D’Agostino and Hegazy are analogous art as they are drawn to forming grafts onto a fluoropolymer substrate. 
In light of the motivation to subject the fluoro-cotnaining polymer (i.e. PTFE) substrate to a Cobalt-60 substrate as disclosed by Hegazy, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of applicant invention modify the gamma radiation treatment step of Marston, Motomura and D’Agostino (D’Agostino (Col.4 lines 47-67 to Col.5 lines 1-19)) with Hegazy, so that that the gamma radiation is Cobalt-60 gamma radiation 
Although there are no disclosures on the amounts of vinylpyridine monomer in the solution as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
Because Marston teaches a monomer solution containing 10 g of 4-vinylpyridine is added to 300mL of an aqueous solvent (example 14), it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant invention to vary the amounts of vinylpyridine monomer in solution including over the amounts presently claimed of Marstson, in order to effectively complex with rhodium ions to provide the beneficial catalytic activity as taught by Marston (Col.5 lines 31-36); thus meeting the limitations of claim 2. 
Regarding claim 6, Marston in view of Motomura, D’Agostino and Hegazy as applied to claim 2 above teaches Mohr’s salt is present in monomer solution at 0.05 wt. % (Hegazy, pg. 540, “Results and Discussion”). 

Although there are no disclosures on the amounts of Mohr’s salt at 0.1-5 wt. % in the solution as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant invention to vary the amounts of Mohr’s salt including over the amounts presently claimed, in order to effectively regulate grafting of the vinylpyridine monomer to the PTFE substrate while preventing homopolymerization of monomers; thus meeting the limitations of claim 6. 

Regarding claim 8, Marston teaches divinylbenzene may be present as a crosslinker (Marston, Col. 4, Ln. 23-26). Further, Marston teaches the divinylbenzene is present at 2%   (Marston, claim 5) which falls within the presently claimed range of 0.1 to 0.5 mol%; thus meeting the limitations of claim 8. 

claim 10, Motomura, D’Agostino and Hegazy as applied to claim 2 above, teaches the PTFE and/or PFA substrate and monomer, comprising vinylpyridine is treated with gamma radiation at a dose of 1 to 200 kGy (Motomura, [0012]-[0014]) and 1 kGy to 150 kGy (D’Aogstino, Col.4 lines 57-60 where 0.1 Mrad equals to 1 kGy, which overlaps with the presently claimed range of 40 to 150 kGy, and that the gamma radiation is Cobalt-60 gamma radiation (Hegazy, pg. 540 “Experimental”); thus, meeting the limitations of claim 10.  

Further regarding claims 2, 6, 8 and 10, notwithstanding the method steps taught by Marston in view of Motomura, D’Agostino and Hegazy, the process limitations of the instant claims are not considered to provide any structural definition over the prior art references . Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Marston in view of Motomura, D’Agostino and Hegazy meets the requirements of the claimed product, Marston in view of Motomura, D’Agostino and Hegazy clearly meets the requirements of the present claim.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marston in view of Motomura and D’Agostino as applied to claims 1 and 4 above, and further in view of Kazuhiro et al. (JP5379552, machine translation, previously cited reference).
Claims 5 and 14, Marston in view of Motomura and D’Agostino as applied to claims 1 and 4 above, teach a heterogeneous catalyst composition comprising a polymer-supported catalyst composition comprising rhodium supported by a vinylpyridine grafted PTFE polymer (Marston, Abstract, Col. 7 Ln. 55-69, Col. 8, Ln. 1-5 & Motomura, [0018]) . 
However, Marston in view of Motomura as applied to claims 1 and 4 above does not explicitly teach the polymer is shaped into any one or more selected from the group consisting of: a sphere shape, a Raschig ring shape, a Pall ring shape, a tri-pack shape, a tellerette shape, and a saddle ring. 
With respect to the difference, Kazuhiro teaches an ion conductive block copolymer composition comprising polytetrafluoroethylene (Kazuhiro, [0099]). The block polymer may also comprise 2-vinylpyridine or 4-vinylpyridine (Kazuhiro, [0033]). The structure formed by the block copolymer exhibits a shape which may be spherical (Kazuhiro, [0008]). 
As Kazuhiro teaches, having a block polymer which exhibits a particular spherical structure makes it possible to arbitrarily control the spatial arrangement of ion conducting sites on the substrate (Kazuhiro, [0008]). 
In light of the motivation to use the spherically shaped PTFE and vinylpyridine comprising block polymer as disclosed by Kazuhiro, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of applicant invention to modify the vinylpyridine grafted PTFE polymer of Marston in view of Motomura and D’Agostino as applied to claims 1 and 4 above, in order to control the spatial arrangement of ion conduction sites on the polymer substrate (Kazuhiro [0005]), and thereby arrive at the claimed invention; thus meeting the limitations of claims 5 and 14.  
Further regarding claims 5 and 14, notwithstanding the method steps taught by Marston in view of Motomura, D’Agostino, Hegazya and Kauhiro, the process limitations of the instant claims are not considered to provide any structural definition over the prior art references . Thus, “[E]ven though product-by-process claims are limited by and defined by the process, 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Marston in view of Motomura, D’Agostino, Hegazya and Kauhiro meets the requirements of the claimed product Martson in view of Motomura, D’Agostino, Hegazya and Kauhiro clearly meets the requirements of the present claim.


Claims 12, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Marston in view of Motomura in view of D’Agostino, and further in view of Tsou et al. (5,314,760, previously cited reference).
Regarding claims 12, 13 and 15-16, Marston in view of Motomura and D’Agostiono as applied to claims 1 and 4, teaches a heterogeneous catalyst composition for producing acetic acid by carbonylation of methanol, comprising a vinylpyridine-grafted PTA and/or PTFE composition (Motomura, [0018], [0019], D’Agostino (Col.1 lines 12-17, Col.3 lines 36-61, Col.4 lines 1-7,claims 2-4)), supporting a rhodium complex ion (Marston, Abstract, Col. 7 Ln. 55-69, Col. 8, Ln. 1-5). The polymer support is insoluble (Marston, abstract, Col. 8, Ln. 40-45).
However, Marston in view of Motomura and D’Agostino does not explicitly teach a heterogeneous comprising vinylpyridine-grafted PTFE and rhodium complex ion, which also contains one of alumina, clay, carbon, and silica used as a support. 

As Tsou expressly teaches, the carbon support allows for the fixing, adhering, bonding or otherwise uniting of a particulate or powdered material to a surface (Tsou, Col. 5 Ln. 38-62).
Marston and Tsou are analogous art, as they are drawn to polymer-supported catalysts. 
In light of the motivation to use the carbon supporting material as disclosed by Tsou, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of applicant invention to modify the heterogeneous catalyst composition of Marston in view of Motomura and D’Agostiono as applied to claims 1 and 4 above, so that carbon acts as a support for the vinylpyridine-grafted fluorinated hydrocarbon polymer (i.e., PTFE) supported rhodium complex ion catalyst in order to allow for the uniting of particulate vinylpyridine-grafted PTFE supported rhodium complex ion catalyst (Col.5 lines 50-53 of Tsou), and thereby arrive at the claimed invention. 
Although Marston in view of Motomura, D’Agostino and Tsou does not explicitly teach that the heterogeneous catalyst is obtained by shaping a composition including the fluoropolymer and any one of more selected from the group consisting of alumina, clay, carbon, and silica; or by applying the fluoropolymer on a shaped surface of any one of more selected from the group consisting of alumina, clay, carbon, and silica, as presently claimed, the catalyst would necessarily have a shape.   
Further Regarding claims 12-13 and 15-16, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Marston in view of Motomura, D’Agostino and Tsou meets the requirements of the claimed product, Marston in view of Motomura, D’Agostino and Tsou clearly meets the requirements of the present claim; thus meeting the limitations of claims 12, 13 and 15-16. 
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered and are persuasive. 
In response to amendment regarding claim 1 for fluoropolymer is PFA (perfluoroalkoxy) and regarding claim 4 “for producing acetic acid by carbonylation of methanol, wherein a rhodium complex ion is ionically bonded to an insoluble catalyst support, and the insoluble catalyst support includes fluoropolymer having a quaternary pyridine radical alone or in combination with an acetate radical grafted on surface therefore, wherein fluoropolymer  for grafting is a mixture of polytetrafluoroethylene (PTFE) and PFA” and applicant’s remarks presented on pages 4-5, it is agreed that Marston et al. (US 5,155,261) in view of Motomura et al. (JP2000-331693, machine translation) are no longer meeting Claims 1 and 4 limitation as recited, in particular to fluoropolymer is PFA (perfluoroalkoxy) and fluoropolymer is mixture of PFA and PTFE since Martson in view of Motomura teach fluoropolymer (i.e. PTFE). 
However, upon further consideration, examiner made new ground of rejection for  Claims 1 and 4 over Marston et al. (US 5,155,261) in view of Motomura et al. (JP2000-331693, 
 Marston teaches a heterogeneous catalyst for producing acetic acid by carbonylation of methanol, wherein a rhodium complex ion is ionically bonded to an insoluble catalyst support, and support comprising quaternized pyridine groups, present as poly(4-vinylpyridine) or a copolymer comprising pyridine moieties and where polymer support is insoluble while Motomura suggest fluoropolymer-based substrate (i.e. PTFE) onto which a vinylpyridine moiety is grafted through radiation initiated process and D’Agostino suggest to use vinylpyridine grafted onto fluoropolymer such as  perfluoroalkoxy (PFA) and/or polytetrafluoroethylene (PTFE) which meet the claimed limitation as set forth above as recited in the claims 1 and 4.  Therefore combination of Marston in view of Motomura and D’Agostino meets the amended claims 1 and claim 4 limitation as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        02/13/2021